      Case 4:19-cv-02448 Document 1 Filed on 07/08/19 in TXSD Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SIEMENS PRODUCT LIFECYCLE
MANAGEMENT SOFTWARE INC.,
                                                    Case No. 19-2448
                       Plaintiff,

v.                                                  JURY TRIAL DEMANDED

DOES 1- 118,

                       Defendants.



     PLAINTIFF’S ORIGINAL COMPLAINT FOR COPYRIGHT INFRINGEMENT


       Plaintiff Siemens Product Lifecycle Management Software Inc., by its attorneys, for and

on behalf of its complaint against Defendants Does 1-118:

                                            PARTIES

       1.                Plaintiff Siemens Product Lifecycle Management Software Inc.

(“Siemens PLM” or “Plaintiff”) is a corporation duly organized and existing under the laws of

the State of Delaware, with its principal place of business in the State of Texas.

       2.                The true names and capacities of the Defendants Does 1-118 are

unknown to Plaintiff at this time. Each Defendant is known to Siemens PLM by an Internet

Protocol (“IP”) address assigned to that Defendant by his or her Internet Service Provider

(“ISP”) on the date and time at which the infringing activity of each Defendant was observed.

Plaintiff believes that information obtained in discovery, including through discovery from the

ISP, will lead to the identification of each Defendant’s true name. Upon learning of the specific

identity of each Defendant, Plaintiff may move to substitute the named parties or amend the


____________________________________________________
Plaintiff’s Original Complaint                                                            Page 1
       Case 4:19-cv-02448 Document 1 Filed on 07/08/19 in TXSD Page 2 of 8



Complaint.

                                 JURISDICTION AND VENUE

        3.              This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States (17 U.S.C. § 101, et seq.).

        4.              This Court has jurisdiction of this action pursuant to 17 U.S.C. § 101, et

seq.; 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338(a) (copyright).

        5.              Venue (and personal jurisdiction) in this District is proper under 28

U.S.C. § 1391(b) and/or 28 U.S.C. § 1400(a). Although the true identify of the Defendants is

unknown to Plaintiff at this time, on information and belief, the Defendants may be found in this

District and/or a substantial part of the acts of infringement complained of herein may have

occurred in this District and/or each Defendant, without consent or permission of the copyright

owner, Plaintiff, may have purposefully availed themselves of the services of an ISP located in

this District to illegally download from the Internet and/or use copyrighted works owned by the

Plaintiff.

                               FIRST CAUSE OF ACTION
                      (Infringement of Copyrights Against Does 1-118)

        6.              Plaintiff incorporates herein by reference each and every allegation

contained in each paragraph above.

        7.              Siemens PLM        manufactures    and   distributes   Product   Lifecycle

Management (“PLM”) software, which allows companies to manage the entire lifecycle of a

product efficiently and cost-effectively, from ideation, design and manufacture, through service

and disposal. PLM software brings together computer-aided design (“CAD”), computer-aided

manufacturing (“CAM”), computer-aided engineering (“CAE”), product data management


____________________________________________________
Plaintiff’s Original Complaint                                                             Page 2
      Case 4:19-cv-02448 Document 1 Filed on 07/08/19 in TXSD Page 3 of 8



(“PDM”) and digital manufacturing. By providing the application depth and breadth needed to

digitally author, validate and manage the detailed product and process data, PLM supports

innovation by its customers.

       8.               NX 8, NX 9, NX 10, NX 11, and NX 12 (collectively “NX”) software

are among the PLM software products offered by Plaintiff. NX software offers the industry’s

broadest suite of integrated, fully associative CAD/CAM/CAE applications. NX touches the full

range of development processes in product design, manufacturing and simulation, allowing

companies to encourage the use of best practices by capturing and reusing product and process

knowledge.

       9.               Solid Edge software, including Solid Edge with Synchronous

Technology (versions 6, 8, and 9), is also among the PLM products offered by Plaintiff. Solid

Edge is an industry-leading mechanical design system with exceptional tools for creating and

managing 3D digital prototypes. Solid Edge modeling and assembly tools enable Plaintiff’s

customers’ engineering teams to easily develop a full range of products, from single parts to

assemblies containing many components.        Tailored commands and structured workflows

accelerate the design of features common in specific industries and ensure accurate fit and

function of parts by designing, analyzing and modifying them within the assembly model. Solid

Edge is a unique mainstream mechanical system that merges design management capabilities

with the CAD tools that designers frequently use. With superior core modeling and process

workflows, a unique focus on the needs of specific industries and fully integrated design

management, Solid Edge helps guide projects toward an accurate design solution.

       10.              Femap software is another PLM product offered by Plaintiff. Femap is

an advanced engineering simulation software program that creates finite element analysis models

____________________________________________________
Plaintiff’s Original Complaint                                                          Page 3
      Case 4:19-cv-02448 Document 1 Filed on 07/08/19 in TXSD Page 4 of 8



of complex engineering products and systems, and displays solution results. Femap can virtually

model components, assemblies, or systems and determine the behavioral response for a given

operating environment.    Using Femap’s digital simulation capabilities, one can predict and

improve product performance and reliability, reduce time-consuming and costly physical

prototyping and testing, evaluate different designs and materials, and optimize designs and

reduce material usage.

       11.               FloTHERM software is a PLM product offered by Plaintiff. FloTHERM

is a design development software that allows users to predict the airflow and heat transfer in and

around electronic equipment. FloTHERM, which can be closely integrated with mechanical

computer-aided design (MCAD) software, allows Plaintiff’s customers to keep pace with design

changes during product development.

       12.               Siemens PLM software, including NX, Solid Edge, Femap, and

FloTHERM, constitutes and contains Siemens PLM’s valuable intellectual property that has been

developed over many years through the investment of substantial resources. To protect its rights

and interests in its valuable software, including but not limited to its NX, Femap, and Solid Edge

software, Siemens PLM obtains and registers copyrights to its works. Siemens is, and at all

relevant times has been, the copyright owner under United States copyright law with respect to

certain copyrighted software including, but not limited to, the NX software and Solid Edge

software (the “Copyrighted Software”).      The Copyrighted Software is the subject of valid

Copyright Registrations issued by the Register of Copyrights to Plaintiff.        A copy of the

Certificate for Registration for Copyright Registration Number TXu 1-769-323, dated August 8,

2011, which covers the NX 8 software is attached as Exhibit A. A copy of the Certificate for

Registration for Copyright Registration Number TXu 1-883-621, dated September 25, 2013,

____________________________________________________
Plaintiff’s Original Complaint                                                             Page 4
      Case 4:19-cv-02448 Document 1 Filed on 07/08/19 in TXSD Page 5 of 8



which covers the NX 9 software is attached hereto as Exhibit B. A copy of the Certificate for

Registration for Copyright Registration Number TXu 1-965-012, dated December 9, 2014, which

covers the NX 10 software is attached as Exhibit C. A copy of the Certificate for Registration

for Copyright Registration Number TXu 2-022-251, dated August 9, 2016, which covers the NX

11 software is attached as Exhibit D. A copy of the Certificate for Registration for Copyright

Registration TXu 2-082-914, dated November 7, 2017, which covers the NX 12 software is

attached as Exhibit E. A copy of the Certificate for Registration for Copyright Registration

Number TXu 1-939-173, dated January 15, 2015, which covers the Femap 11 software is

attached as Exhibit F.      A copy of the Certificate for Registration for each of Copyright

Registration Numbers TXu 1-876-437, TXu 1-987-364, and TXu 2-020-404, each covering Solid

Edge software, is attached hereto as Exhibits G-I, respectively. A copy of the Certificate for

Registration for Copyright Registration Number TXu 1-939-173, dated February 16, 2017, which

covers the FloTHERM software, acquired by Plaintiff in its acquisition of Mentor Graphics

Corporation, is attached as Exhibit J. Plaintiff has placed proper notices of copyright pursuant to

17 U.S.C. § 401 on the Copyrighted Software.

       13.                Among the exclusive rights granted to Plaintiff under the Copyright Act

are the exclusive rights to reproduce the Copyrighted Software and to distribute the Copyrighted

Software to the public.

       14.                Plaintiff is informed and believes that each Defendant, without

permission or consent of Plaintiff, has used, and continues to use, a computer with an Internet

connection to download and/or use certain of the Copyrighted Software. In doing so, each

Defendant has violated Plaintiff’s exclusive rights of reproduction and/or distribution. Each

Defendant’s actions constitute infringement of Plaintiff’s copyrights and/or exclusive rights

____________________________________________________
Plaintiff’s Original Complaint                                                              Page 5
       Case 4:19-cv-02448 Document 1 Filed on 07/08/19 in TXSD Page 6 of 8



under copyright.

        15.               Plaintiff is informed and believes that the foregoing acts of infringement

have been willful, intentional, and in disregard of and with indifference to the rights of Plaintiff.

        16.               As a result of each Defendant’s infringement of Plaintiff’s copyrights

and exclusive rights under copyright, Plaintiff is entitled to statutory damages pursuant to 17

U.S.C. §§ 502 and 503.

        17.               As a result of each Defendant’s infringement of Plaintiff’s copyrights

and exclusive rights under copyright, Plaintiff is entitled to actual damages according to proof.

        18.               As a result of each Defendant’s infringement of Plaintiff’s copyrights

and exclusive rights under copyright, Plaintiff is entitled to an accounting of each Defendant’s

use and/or downloading of the Copyrighted Software and an accounting and recovery of

revenues and profits obtained by each Defendant by or through such use and/or downloading of

such software.

        19.               As a result of each Defendant’s infringement of Plaintiff’s copyrights

and exclusive rights under copyright, including willful and intentional infringement, Plaintiff is

also entitled to enhanced damages and recovery of its attorneys’ fees and costs.

        20.               As a result of each Defendant’s infringement of Plaintiff’s copyrights

and exclusive rights under copyright, Plaintiff is also entitled to injunctive relief prohibiting each

Defendant from further infringing Plaintiff’s copyrights, and ordering that each Defendant

destroy all copies of copyrighted software made in violation of Plaintiff’s exclusive rights.

                                 DEMAND FOR JURY TRIAL

        Plaintiff Siemens Product Lifecycle Management Software Inc. hereby demands a trial by

jury on all triable issues.

____________________________________________________
Plaintiff’s Original Complaint                                                                  Page 6
      Case 4:19-cv-02448 Document 1 Filed on 07/08/19 in TXSD Page 7 of 8



                                             PRAYER

       WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

       1. For an injunction providing:

       “Defendant shall be and hereby is enjoined from directly or indirectly infringing

       Plaintiff’s rights under federal or state law in the Copyrighted Software, whether now in

       existence or later created, that is owned or controlled by Plaintiff (or any parent,

       subsidiary, or affiliate of Plaintiff) (“Plaintiff’s Software”), including without limitation

       by using and/or downloading any of Plaintiff’s Software, except pursuant to a lawful

       license or with the express authority of Plaintiff. Each Defendant also shall destroy all

       copies of Plaintiff’s Software that the Defendant has used and/or downloaded onto any

       computer hard drive or server without Plaintiff’s authorization and shall destroy all

       copies of that downloaded software transferred onto any physical medium or device in

       Defendant’s possession, custody, or control.”

       2. For statutory damages for each infringement of each Copyrighted Software pursuant

           to 17 U.S.C. § 504;

       3. For actual damages according to proof;

       4. For an accounting of the use and/or download by each Defendant of the Copyrighted

           Software;

       5. For an accounting of any revenues and profits realized by or through each

           Defendant’s use and/or download of the Copyrighted Software;

       6. For enhanced damages;

       7. For Plaintiff’s costs in this action;

       8. For Plaintiff’s reasonable attorneys’ fees incurred herein; and

____________________________________________________
Plaintiff’s Original Complaint                                                              Page 7
      Case 4:19-cv-02448 Document 1 Filed on 07/08/19 in TXSD Page 8 of 8



       9. For such other and further relief as the Court may deem just and proper.

       DATED this 8th day of July 2019.

                                               /s/ Robert R. Riddle
                                                Robert R. Riddle – Lead Attorney
                                                Texas Bar No. 24035495
                                                S.D. Tex. No. 1553007
                                                Katherine Geldmacher
                                                Texas Bar No. 24109916
                                                S.D. Tex. No. 3352401
                                                Reed Smith, LLP
                                                811 Main Street, Suite 1700
                                                Houston, TX 77002-6110
                                                rriddle@reedsmith.com
                                                kgeldmacher@reedsmith.com
                                                Telephone: +1 713 469 3800
                                                Facsimile: +1 713 469 3899

                                               Counsel for Plaintiff
                                               Siemens Product Lifecycle Management
                                               Software Inc.




____________________________________________________
Plaintiff’s Original Complaint                                                        Page 8
